Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method for generating training data. The closest prior art, Mordvintsev et al. (USPN       10,467,820), shows a similar system, in which, obtaining an original image; determining a transferred image according to an image style transfer model and the original image (Please note, Abstract of the invention. As indicated method of determining one of current image statistics of a current image of a three-dimensional model that is rendered from a current viewpoint using a current attribute rendering map by computing devices. One of average image statistics is updated based on the current image statistics determined for the current image by the computing devices. A loss function that evaluates a difference between the reference image statistics and the average image statistics is evaluated by the computing devices. The current attribute rendering map is modified based on a gradient of the loss function by the computing devices”). However, Mordvintsev et al. fail to address: “for wherein the image style transfer model is obtained by minimizing a loss function, and the loss function is determined according to an original loss function, a background loss function, and a foreground loss function; and determining the training data according to the transferred image; wherein, the original loss function is configured to indicate a degree of difference between the transferred image and a target image, and the background loss function is configured to indicate a degree of difference between a background image in the transferred image and a background image in the target image, the foreground loss function is configured to indicate a degree of difference between a foreground image in the transferred image and a foreground image in the target image”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, March 18, 2022